 ANCHORTANK, INC.Anchortank, Inc. and Oil, Chemical and AtomicWorkers International Union. Case 23-CA-6292November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 5, 1977, Administrative Law Judge John P.von Rohr issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,'findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Anchortank,Inc., Texas City, Texas. its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I We reject Respondent's contention that the Administrative Law Judgeerred in asserting jurisdiction. Respondent, while entering a general denialto the complaint's conclusionary allegation of commerce, admitted that it isa Texas corporation and that during the 12 months preceding the hearing itpurchased goods valued in excess of S50.000 from firms located outside theState of Texas. Based on the above facts, the Administrative Law Judgefound that Respondent is engaged in commerce within the meaning of theAct. Subsequent to the hearing, Respondent took the position that itsoperations fall under the category of an instrumentality, link, or channel ofinterstate commerce, and that. under the current jurisdictional standardsutilized by the Board. jurisdiction should not be asserted.We find no merit in that contention. Since Respondent admitted thejurisdictional facts alleged in the complaint, General Counsel was notrequired to adduce further evidence to prove that Respondent was engagedin commerce. In addition, at the hearing Respondent introduced noevidence, and proffered no argument, to indicate that the jurisdictionalstandard alleged in the complaint was inapplicable. Thus, the Adrministra-tive Law Judge's utilization of that standard was proper. Furthermore. in arecent case before the Board, involving the same parties, Anchorrank, Inc.,Case 23-RC4461 (1977) (not reported in bound volumes of BoardDecisions), Respondent stipulated to. and the Board asserted, jurisdictionbased on the same standard applied herein. See also St. Peter's School, 220NLRB 480. fn. 2 (1975). Finally, while a question concerning the Board'sstatutory jurisdiction may be raised at any time, it is well settled that theissue of jurisdiction under the Board's discretionary standards must betimely raised. In the instant case, the existence of the Board's statutory233 NLRB No. 52jurisdiction is clear and uncontested, and Respondent did not question thepropriety of the discretionary jurisdictional standard alleged in thecomplaint until after the hearing had closed. Under these circumstances, weconclude that, in any event, Respondent may not raise now the question ofwhether assertion ofjunsdiction is appropriate in this case. Pollack ElectricCo.. Inc., 214 NLRB 970 (1974); Travel Rest, Inc. d/b/a Gateway MotorLodge, 222 NLRB 851 (1976).2 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Administrative Law Judge: Upon acharge filed on November 15, 1976, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 23, issued a complaint on December20, 1976, against Anchortank, Inc., herein called Respon-dent or the Company, alleging that it had engaged incertain unfair labor practices in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,herein called the Act. Respondent filed an answer denyingthe allegations of unlawful conduct alleged in the com-plaint.Pursuant to notice, a hearing was held before me inGalveston, Texas, on March 1, 1977. Briefs were receivedfrom the General Counsel and Respondent on April 18,1977, and they have been carefully considered.Upon the entire record in this case, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its principaloffice and place of business located in Bayport, Texas, anda facility in Texas City, Texas, where it is engaged in bulkliquid storage terminal operations involving the loadingand unloading of ships, tank cars, and tank trucks. Onlythe Texas City, Texas, facility is involved in this proceed-ing. During the 12 months preceding the hearing herein,Respondent purchased goods valued in excess of $50,000from firms located outside the State of Texas, which goodswere shipped to Respondent from points outside the Stateof Texas. I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It. THE LABOR ORGANIZATION INVOLVEDOil, Chemical and Atomic Workers International Union,herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this case is whether Respondentdischarged employees Pete Mancuso and Neal Jackson, Jr.,in violation of Section 8(a)(1) and (3) of the Act. Thecomplaint further alleges that Respondent engaged incertain conduct independently violative of Section 8(aX)(I)of the Act.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Supervisory Status of James Luhning andJohn JacksonDenying that the above-named individuals are supervi-sors within the meaning of Section 2(11) of the Act,Respondent contends they acted only in the capacity ofleadmen.Respondent's employees are engaged in pumping chemi-cals and in the loading and unloading of ships, tank cars,and tank trucks. Working on shifts, there are severalalternating crews. John Jackson is the head of one suchcrew and James Luhning is the head of another. Althoughthese individuals receive their orders from the superinten-dent in the morning, the unrefuted testimony in the recordreflects that they spend the majority of their time assigningwork and directing the activities of the members of theircrews. Whereas all the employees wear green hardhats,Luhning and Jackson wear distinguishing yellow hardhats.Only Melvin Herrman, the assistant superintendent, wearsa white hardhat. Three employees testified that Jacksonand/or Luhning, respectively, were their "foremen."It is undisputed that when employees wish to leave workearly, or to come in late, they request and receive suchpermission from Jackson or Luhning. According to theunrefuted testimony of employee Jerry Robinson, theseindividuals, as he observed, also exercise the authority totake employees from one job and assign them to another.In addition, Robinson testified without contradiction thatemployees would come to Luhning with their complaints orgrievances and that he would act upon them on the spot.Insofar as discipline is concerned, the record reflects thatwritten warning notices are given employees by Jacksonand Luhning and in some cases their names appear onRespondent's official warning form in the blank providedfor the "Supervisor's name." One such notice was given toNeal Jackson, Jr., by John Jackson, at which time JohnJackson asked the employee to give his explanationconcerning the infraction with which he was charged.'Although Jackson and Luhning do not possess variousadditional supervisory authority associated with superviso-ry status, it is well settled that the possession of any one ofthe supervisory indicia set forth in Section 2(1 1) of the Actis sufficient to place an employee in the supervisory class.Ohio Power Company v. N.L.R.B., 176 F.2d 385, 387 (C.A.6, 1949); Fair Lady, Inc., 211 NLRB 189 (1974). In view ofthe supervisory authority held by Jackson and Luhningrecited above, including what I find to be their responsibledirection of employees in their work, I find Luhning andJackson to be supervisors within the meaning of the Act.C. The Union Activity; Interference, Restraint, andCoercionOn November 5, 1976, employees Pete Mancuso, NealJackson, Jr., and Curtis Hurst went to the union hall andspoke to union representatives about organizing a union.There they were given information as to the procedure tobe followed and they were also provided with unionauthorization cards. The next day, during their nonworkingI Although the record reflects that L.uhning and Jackson do not possessthe authority to discharge employees, it is noted that John Jackson's namehours, these individuals solicited other employees at theplant and obtained 14 or 15 signed authorization cards.On November 11, pursuant to a notice posted on thebulletin board, Raymond Sobnosky, Respondent's superin-tendent, held a meeting with all the employees. First tellingthe employees that he had received a letter from the Unionrequesting recognition, Sobnosky stated that he did notcare whether the employees went union or not. Neverthe-less, he proceeded to say that the Company was planningto give the employees better benefits and better workingconditions, and also that it was working on plans to givethem a wage increase. The various benefits and plannedwage increase, he said, would be provided to the employeesin writing by the end of the year.It is too well settled to require the citation of anyauthority that it is unlawful for an employer to announceemployee benefits for the purpose of discouraging unionactivity during the course of an organizing campaign.Clearly, this is just what happened here. Especially in thecontext of first announcing the receipt of the Union's letterrequesting recognition, I find that by promising theemployees that there would be a wage increase and betterworking conditions by the end of the year, which then wasless than 2 months away, Respondent violated Section8(a)(1) of the Act.On the following day, November 12, Foreman JamesLuhning displayed to a group of four employees a letterwritten by Melvin Herrman, the assistant superintendent.Luhning told the employees that the letter stated that ifthey went union they would lose their benefits. Stating tothe employees that they had better think whether theywould go union or not, Luhning specifically mentionedthat if they went union they would lose their sick pay andthat their holiday pay and vacations would be taken awayfrom them. I find that by threatening employees with lossof the foregoing benefits if they went union Respondentviolated Section 8(a)(1) of the Act.D. The Discharge of Pete MancusoPete Mancuso was employed by Respondent as a laborerfrom November 6, 1975, until he was terminated onNovember 10, 1976. Mancuso not only obtained 14 or 15union authorization cards from employees on November 6,but one of the employees borrowed a pen from ForemanLuhning and in Luhning's presence signed a card whichhad just been handed to him by Mancuso. In addition, it isundisputed that on November 6 or 7 Mancuso toldForeman Jackson of his going to the union hall withJackson and Hurst and of their initiating the organizingcampaign at this time.The only facts concerning the circumstances, as well asthe asserted reason for Mancuso's discharge, were elicitedfrom Mancuso, Respondent having called no witnesses toappears on the termination slip of an employee discharged on January 5,1977. as the "Supervisor."296 ANCHORTANK. INC.testify concerning the basis for the termination of thisemployee.2Mancuso was notified of his discharge about 4:30 p.m.on November 10, 1976, a Wednesday, at which time he wasgiven an envelope by one Richard Vayette, which con-tained a memorandum signed by Sobnosky stating asfollows:This is to inform you that as of 4:30, November 10,1976, you have been terminated for failure to complywith safety regulations. A copy of the said safetyregulations plus a copy of the termination is enclosed.The enclosed safety regulation stated, "Anyone caughtclimbing fences in the plant area will be immediatelyterminated."With respect to the assigned reason for Mancuso'sdischarge, the record reflects that a large portion ofRespondent's outdoor property leading to the dock area isfenced off by a 6-foot wire fence which is topped by strandsof barbed wire. Running parallel to the fence are two largepipes which extend beyond the end of the fence andcontinue into an area still on Respondent's property.Without qualification, the evidence reflects that it wascommon practice for Respondent's employees, includingthe supervisors, to climb over the pipes as a shortcut to thedock area. There is no indication that anyone was everwarned or disciplined for engaging in this practice.It was brought out through the testimony of Mancusothat he and another employee climbed over the pipes totake a break on Monday, November 8. Under cross-examination it was further developed that on this occasionMancuso caught his leg on a pipe and fell over on the otherside. Apparently sustaining a slight injury, he reported thisto the safety director, whereupon he was advised to gohome and see a doctor. Mancuso did not recall whether hereturned to work on Tuesday, but it is undisputed that hewas given his notice of termination in or about the middleof his workday on November 10.Upon the undisputed facts in this case, I have littledifficulty in concluding and finding that Mancuso wasdischarged because of his union activities. That Respon-dent was hostile to the Union has been demonstrated bythe Section 8(a)(1) violations heretofore found; and it hasalso been shown, that Respondent, through ForemanJackson, was well aware that Mancuso was the leader ofthe organizing campaign. Additionally, it is not withoutsignificance that it was on the day following Mancuso'sdischarge (as well as the discharge of Neal Jackson) thatRespondent assembled its employees, advised them that ithad received a letter from the Union requesting recogni-tion, and announced the various benefits which it plannedto give them. Thus, and apart from Respondent's knowl-2 Supenntendent Sobnosky, who appears to have been responsible forthe discharge, was himself discharged by Respondent at some undisclosedtime after Mancuso's termination.3 Under cross-examination Mancuso also conceded that he and Fore-man Jackson were smoking in a no-smoking area several days before hisdischarge. While this was in breach of Respondent's no-smoking rule, therecord again reflects that it was common practice for the employees andtheir supervisors alike to smoke in this area without penalty. Accordingly.and assuming this to be an additional asserted reason for Mancuso'sdischarge (as Respondent's brief appears to indicate) for the reasons stated Iedge of Mancuso's union activities, it is readily inferablethat Respondent received the recognition request onNovember 10 and that this, too, was the motivating factorfor his discharge. As to the reason assigned for this action,namely, that Mancuso allegedly climbed a fence, I can butregard this as no less than a pretext. Thus, even assumingthat climbing over the extended pipes was a breach ofRespondent's rule, the fact is that the rule was neverenforced. The pretext therefore becomes obvious.In sum, and in view of all the foregoing, I find thatRespondent's discharge of Mancuso was violative ofSection 8(a)(i) and (3) of the Act.3E. The Discharge of Neal Jackson, Jr.Jackson was employed by Respondent as a laborer fromJuly 7, 1976, until he was discharged on November 10,1976.On November 2 or 3, 1976, Jackson was assigned totighten a knock-on cap on a butadiene tank car. In order toavoid generating sparks which could cause the butadiene toexplode, the proper tool to use in the performance of thisjob is a brass hammer. Instead, Jackson used a steelwrench. Although in his testimony Jackson sought to givean excuse for his use of the steel wrench, I shall assume fordecisional purposes that Jackson's excuse was withoutmerit and that his use of the wrench was a breach ofRespondent's safety rule. In any event, the incident cameto the attention of Respondent's supervisors and for this hewas issued a written warning. This warning, which is inevidence as General Counsel's Exhibit 7, bears the date ofNovember 3, 1976. However, according to the unrefutedtestimony of Neal Jackson, written warnings of this naturefrequently are not given to the employees until several daysafter they are typed up, the date of the warning havingbeen placed thereon at the time of the typing. In thisinstance, the warning was not given to Jackson until a dayor two after he and the two other employees met with theunion representatives on November 5, 1976. After handingthe warning to Neal Jackson on this occasion,4it isundisputed that Foreman Jackson proceeded to ask NealJackson how he (Neal Jackson), Mancuso, and CurtisHurst were progressing with the union campaign. Jacksonreplied that they were doing "real good" and had "almost50°% participation." 5Employee Jackson worked on a later shift than didMancuso. When Mancuso arrived home on November 10,he called Jackson, told him that he (Mancuso) had beendischarged, and advised him (Jackson) that he wouldprobably receive a termination slip also. This proved to bejust what happened, for when Jackson reported to workthat evening he was given a termination slip by ForemanJackson which stated that he was being terminated "forwould also find this to be a pretext. Moreover, since breach of a no-smokingrule was not the reason given to Mancuso at the time of his termination, theinconsistency of any such contention with the reason actually given isfurther indicia of discrimination.4 Foreman Jackson also asked Neal to give his explanation of theincident and to sign the warning slip. This participation by the foreman inthe disciplinary action is further indication of his supervisory authority.Neal, it might be added, refused to sign.5 As previously related, Mancuso had related the November 6, 1976,organizational meeting to Foreman Jackson prior to the above conversation.297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure to comply with a safety regulation, using hammersother than brass to hammer on butadiene tank cars." Sincethe reason assigned for Jackson's discharge involved thevery same infraction for which he had received a writtenwarning several days earlier, the pretextual nature of thereason so assigned for the discharge is conspicuouslyapparent. Accordingly, and since Respondent has beenshown to have had knowledge of Jackson's union activities,for the same reasons heretofore stated with respect toMancuso's discharge, I conclude and find that Respon-dent's termination of Jackson was in violation of Section8(a)(1) and (3) of the Act. I further find that ForemanJackson's interrogation of Neal Jackson concerning theprogress of the union campaign was independently viola-tive of Section 8(a)(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operation de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discharged NealJackson, Jr., and Pete Mancuso in violation of Section8(a)(1) and (3) of the Act, I shall recommend thatRespondent be ordered to offer them full and immediatereinstatement to their former positions or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered from the date of their discharge to the date ofRespondent's offer of reinstatement. Backpay shall becomputed in accordance with the formula prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), with interestthereon computed in the manner and amount prescribed inIsis Plumbing & Heating Co., 138 NLRB 716 (1962).In view of the nature and extent of the unfair laborpractices herein found, it will be recommended thatRespondent be ordered to cease and desist from in anymanner infringing upon the rights guaranteed employees inSection 7 of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(aX I)and (3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.On the basis of the above findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER6The Respondent, Anchortank, Inc., Texas City, Texas,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging employees because they engage in unionactivities.(b) Threatening its employees with loss of benefits if theyjoin or support the Union.(c) Promising its employees economic benefits for thepurpose of discouraging union activities.(d) Interrogating employees concerning their unionactivities.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Neal Jackson, Jr., and Pete Mancuso reinstate-ment to their former positions or, if these positions nolonger exist, to substantially equivalent positions, andmake them whole for any loss of pay they may havesuffered by reason of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Texas City, Texas, copies of theattached notice marked "Appendix."7Copies of saidnotice, on forms to be provided by the Regional Directorfor Region 23, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."298 ANCHORTANK, INC.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Decision whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or in any other mannerdiscriminate against employees for engaging in unionactivities.WE WILL offer Pete Mancuso and Neal Jackson, Jr.,immediate and full reinstatement to their formerpositions, or, if these positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of the discrimination practicedagainst them.WE WILL NOT interrogate our employees concerningtheir union activities.WE WILL NOT promise our employees economicbenefits for the purpose of discouraging their unionactivities.WE WILL NOT threaten our employees with loss ofsick pay, paid holidays, loss of medical coverage, or anyother benefits, if they join or support Oil, Chemical andAtomic Workers International Union, or any otherlabor organization.WE WILL NOT in any other manner interfere with ouremployees' exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act, asamended.ANCHORTANK, INC.299